Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (hereinafter “Am.”) filed on April 13, 2021 has been entered.
Requirement for Rewritten Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Notice of Rejoinder
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on October 10, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of species is withdrawn.  Claims 8, 11 and 14, directed to non-elected species are no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.			
Reasons for Allowance
1.	Claims 1, 5, 8, 11, 14 and 16-24 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the claims are allowed due to the following limitations in representative claim 1 in light of the specification (Pub. No. US 20180170227 (hereinafter “Pub.’227”) of this application) and the drawings.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP 2111.01.
a base portion (10) including a touch pad (14) configured to receive user input; 
an audio switch housing (23) that:
is stacked on top of the base portion (10) and protrudes upward with respect to the base portion (10);
includes at least one button (33) or wheel (34) disposed on a side portion (23b, FIG. 3-5), thereof,
is disposed behind the touch pad (14) along a front and back direction of the vehicle;
is disposed above all portions of the touch pad (14); and
is configured to operate an audio device equipped in the vehicle; and 
a rest portion (15) stacked on top of the audio switch housing (23), the rest portion (15) being disposed behind the touch pad (14) along the front and back direction of the vehicle, the rest portion (15) having, in a plan view, a tapered shape formed by a side portion (15e, FIG. 3, Pub.’227 ¶ 43) at a passenger seat side that is parallel with the front and back direction of the vehicle, and a side portion (15f, FIG. 3, Pub.’227 ¶ 43) at a driver seat side that is slanted with respect to the front and back direction of the vehicle, such that the rest portion (15) decreases in width closer to a front side of the vehicle,
wherein a frontal edge (23c) of the audio switch housing (23) protrudes farther than a frontal edge (15g) of the rest portion (15) along the front and back direction of the vehicle, such that the frontal edge (23c) of the audio switch housing (23) is closer to the touch pad (14) and a front of the vehicle than the frontal edge (15g) of the rest portion (15), in the plan view.  (Reference characters, figures, Pub.’227 paragraphs, and emphases added)

At the outset, the written description makes clear that the term “configured to” in claim 1 has a narrow meaning “made to” or “designed to” as seen in, e.g., Pub.’227 ¶ 36 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  More importantly, the preamble “for a vehicle provided at a side of a driver seat” in claim 1 acts as a necessary component of the claimed invention because the limitations in the body of the claim relies on and derives antecedent basis from the preamble.  See Eaton Corp. v. Rockwell Int'l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (When limitations in the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble may act as a necessary component of the claimed invention.) and MPEP § 2111.02.
The Examiner agrees with Applicant’s arguments on pp. 6-8 of the Am. that the combination of Dorn et al. (US 20070273207) in view of Gardiner (US 6,025,831) and further in view of Tanaka (US 20190322176) does not teach or suggest all of the structural and functional limitations in claim 1.
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claim 1.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 10,095,313) teaches a base portion (20), a touch pad (250, FIG. 7), a switch housing (210), and a rest portion (25).  Ibid. claims 1-20.  However, Lee does not teach or suggest, inter alia, the rest portion (25) having a tapered shape.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 6:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656